DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 20 in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that Species 20 corresponds to Figures 69-72 and not just Figure 69 as previously denoted by the examiner. The examiner agrees with this assertion and Species 20 will now correspond to Figures 69-72.  As a result, the species will be amended as follows: Species 20, Figures 69-72, 20th embodiment of a high pressure pumpSpecies 21, Figure 74, 21st embodiment of a high pressure pump.The remaining species groupings appear to be accurate and will remain unchanged. There are no other arguments regarding this election of species and so this restriction is still deemed proper and is therefore made FINAL.
Drawings
The drawings filed on 03/24/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the housing outer peripheral wall having a cylindrical shape” (as claimed in claim 1. As seen in Figure 72 and as mentioned in the original specification: “The upper housing 21 includes a housing outer peripheral wall 270 having an octagonal columnar shape.” If 270 is the claimed outer peripheral wall, it clearly does not have a cylindrical shape and instead has an octagonal shape) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: Several limitations of independent claim 1 are anticipated  by Inaguma et al. (herein Inaguma) (US 6,123,059) as described below. Regarding Claim 1:In Figures 1-4, Inaguma discloses a high-pressure pump (1) that is attached to an internal combustion engine (see column 1, lines 13-15 and column 5, lines 18-20), the pump (1) pressurizing and supplying fuel to the internal combustion engine (see column 1, lines 13-15), the high-pressure pump (1) comprising: a pressurizing chamber forming portion (12) that includes a cylindrical inner peripheral wall (12a) that defines therein a pressurizing chamber (17) in which the fuel is pressurized; a plunger (13) that is disposed in the cylindrical inner peripheral wall (as seen in Figure 2), the plunger having an end located in the pressurizing chamber (see Figure 2) and being capable of pressurizing the fuel in the pressurizing chamber by moving along an axial direction of the plunger (see column 5, lines 34-38); a housing (11) that includes a housing outer peripheral wall (outer wall denoted as 11 in Figure 4), the housing outer peripheral wall (11, 27) having a cylindrical shape (at least the lower portion of 11 immediately adjacent to 14 is cylindrical and housing portion 27 is cylindrical) and a portion located radially outside of the pressurizing chamber (as seen in Figures 1-2 the portion surrounding 12a are radially outside the pressurizing chamber 17); a valve member (21) capable of allowing the fuel to flow into the pressuring chamber by opening the valve member (see column 6, lines 38-48) and of restricting the fuel to flow into the pressurizing chamber by closing the valve member (see column 6, lines 49-60); an electromagnetic driving unit (solenoid unit of electromagnetic valve 20) that protrudes from the housing, the electromagnetic driving unit (20) being capable of controlling the valve member to selectively open and close; a discharge passage portion (passage 32 and delivery valve 41) that protrudes from the housing outer peripheral wall radially outward (see Figure 1), the fuel that is pressurized in the pressurizing chamber (17) and to be discharged to the internal combustion engine flowing through the discharge passage portion (see column 6, lines 30-35); and a fixed portion (outer portion of 11) that is connected to the housing, the fixed portion having a plurality of bolt holes (11a) and being configured to be fixed to the internal combustion engine by a plurality of bolts (see column 5, lines 18-20), wherein the plurality of bolt holes (11a) are arranged radially outward of the housing outer peripheral wall in a circumferential direction when viewed along a direction of an axis of the cylindrical inner peripheral wall (as seen in Figure 1), the high-pressure pump is virtually divided into a first region and a second region by a virtual surface (see annotated Figure A below) on which axes of adjacent ones of the plurality of bolt holes and an axis of the cylindrical inner peripheral wall extend (see annotated Figure A), and both the electromagnetic driving unit (20) and the discharge passage portion are located in the first region or the second region (as seen in the annotated Figure A and Figure 1, both driving unit 20 and discharge passage portion 32, 41 are both in the first region but the driving unit 20 is only partially within said first region since the other half of 20 is within the second region).

    PNG
    media_image1.png
    328
    635
    media_image1.png
    Greyscale


However, Inaguma fails to disclose an electromagnetic driving unit (solenoid unit of electromagnetic valve 20) that protrudes from the housing outer peripheral wall radially outward. As seen in the Figures, Inaguma’s electromagnetic driving unit (20) protrudes upwards from the housing (11) and so does not protrude radially as claimed. Furthermore, arranging this electromagnetic driving unit (20) to protrude radially outwards from the housing outer peripheral wall while still being located within the claimed first region or second region, would require substantial hindsight reconstruction. For instance, the pump’s annular chamber (25) and passage portions (22a, 24a) would all have to be redesigned in order to rearrange this electromagnetic driving unit to protrude radially outward as claimed. Additionally, as seen in the annotated Figure A and Figure 1, both driving unit (20) and discharge passage portion (32, 41) are both in the first region but the driving unit (20) is only partially within said first region since the other half of the driving unit (20) is within the second region. This satisfies a broad interpretation of this limitation in claim 1, however, if more narrowly interpreted to mean that the electromagnetic driving unit (20) is fully within said first region or said second region, Inaguma fails to anticipate this particular narrow interpretation. 
Conventionally, based on the aforementioned limitation of the high-pressure pump being virtually divided into a first region and a second region by a virtual surface  on which axes of adjacent ones of the plurality of bolt holes and an axis of the cylindrical inner peripheral wall extend, one of the electromagnetic driving unit and the discharge passage portion would be located in the first region and the other of the electromagnetic driving unit and the discharge passage portion would be located in the second region. In other words, both elements would not be located in a single region as claimed. This can be seen in the following references: Kitajima (US 2018/0313313, Figure 3), Yagai (US 2017/0037822, Figure 2)Koga (US 2014/0314605, Figure 3)Several additional examples of this type of arrangement are listed in the appended PTO-892 form. 
Hence, this arrangement of the bolt holes, the electromagnetic driving unit and the discharge portion with respect to the pump housing in combination with the radial arrangement of the electromagnetic driving unit as described above is considered novel and unique. Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746